                      Case 1:20-cv-09922-JPC Document 32 Filed 06/14/21 Page 1 of 1

                           Michael Faillace & Associates, P.C.
                                                Employment and Litigation Attorneys

         60 East 42nd St.                                                              Telephone: (212) 317-1200
         New York, New York 10165                                                       Facsimile: (212) 317-1620



                                                                                        June 11, 2021

         BY ECF & ELECTRONIC MAIL
         Honorable John P. Cronan
         United States District Judge
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                  Re:     20-cv-09922-JPC; Manzano Tiburcio, et al. v. Pine Bar & Grill LLC, et al.

         Your Honor:

                 This firm represents Plaintiff in the above-referenced matter. The parties will be resolving
         this case through a Rule 68 Offer of Judgment (the “Offer”) pursuant to Mei Xing Yu v. Hasaki
         Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019). However, the parties need a bit more time to finalize
         their materials and submit the Offer to the Court. As such, the parties respectfully request that the
         deadline to submit settlement materials to the Court by today, June 14, 2021, be converted to a
         deadline to submit the Offer, and be extended by two weeks. This is the first request of its kind
         and is submitted on consent. The parties apologize for the tardiness of this request. Additionally,
         I apologize for filing the wrong letter with Your Honor previously (Doc. No. 30).

                  Thank you for your time and attention.

                                                              Respectfully Submitted,

                                                              _______/s/_________________
                                                              Jesse Barton, Esq.
                                                              Michael Faillace & Associates, P.C.
                                                              Attorneys for Plaintiff



This request is granted. The parties shall file any necessary materials
pursuant to Rule 68 by June 28, 2021.
The Clerk of Court is respectfully directed to strike the letter motion
filed at Docket Number 30.
SO ORDERED.                           __________________________
Date: June 14, 2021                   JOHN P. CRONAN
     New York, New York               United States District Judge




                                   Certified as a minority-owned business in the State of New York
